DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16, 18-22 and 26-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bryan (U.S. Patent No.5,947,965).
Regarding claim 29, Bryan discloses a bone anchoring device comprising: an anchor member (see bone screw 50 in Figure 3A) comprising a head (neck 54); and a receiving part (see clamp 60 in Figure 2B) comprising: a top end (upper jaw 61) having an uppermost end face defining a first plane (see annotated Figure 2B below); a bottom end (lower jaw 63) having a lowermost end face defining a second plane that intersects the first plane (see annotated Figure 2B below); a monolithic inner surface that defines a first bore formed at the top end (top end of throughbore 66) and a second bore formed at the bottom end (bottom end of throughbore 67) that is arranged at an angle to the first bore (see angular offset 69 in annotated Figure 2B below).  Furthermore, the second bore defines a seat adjacent the bottom end (threaded throughbore 67 extends through lower jaw 63) for receiving the head of the anchor member (threads 67 engage with threads 55 on neck 54 of the bone screw 50).
	Regarding claim 16, Bryan further discloses wherein the head of the anchor member is curved (threads 55 on neck 54 of bone screw 50 are curved).
	Regarding claim 18, Bryan further discloses wherein the anchor member further comprises a bone engagement structure opposite the head for insertion into bone (shaft 52 of bone screw 50 comprises threads 53 that engages with bone).
	Regarding claim 19, Bryan further discloses wherein the bone engagement structure comprises a threaded section (threads 53).
	Regarding claim 20, Bryan further discloses wherein the first bore extends from the top end towards the bottom end and the second bore extends from the bottom end towards the top end (see annotated Figure 2B below).

	Regarding claim 22, Bryan further discloses wherein the second bore (throughbore 67) comprises the seat (threads).
	Regarding claim 30, Bryan further discloses wherein the receiving part further defines a recess at the top end for receiving a rod (upper jaw 67 contains an upper half of throughbore 64 by which rod 12 extends therethrough).
	Regarding claim 26, Bryan further discloses wherein the recess extends transversely through the receiving part (lateral throughbore 64 extends transversely through clamp 60, as shown in Figures 2A and 2B).
	Regarding claim 27, Bryan further discloses wherein a diameter of the second bore increases from the bottom end towards the top end (throughbore 67 comprises threads, wherein the inner and outer diameter of the thread increases and decreases as a result of the threads peaks and valleys).
	Regarding claim 28, Bryan further discloses wherein the seat decreases in diameter from the top end towards the bottom end (throughbore 67 comprises threads, wherein the inner and outer diameter of the thread increases and decreases as a result of the threads peaks and valleys).
	Regarding claim 31, Bryan further discloses wherein the recess is U-shaped (see annotated Figure 2B below).
	Regarding claim 32, Bryan further discloses a locking element (threads 55) for locking the anchor member and a rod relative to the receiving part (the diameter and pitch of threads 55 are configured to threadably engage threads 67 to bring bolt head 56 into abutment against upper jaw 61, and closes upper jaw 61 downwardly against lower jaw 63, thus securing rod 12 in C-clamp 60, see col.9, ll.25-37).
	Regarding claim 33, Bryan further discloses wherein the first bore and the second bore are configured to receive the anchor member (bone screw 50 comprises a neck 54 and shaft 52 that extend through throughbores 66 and 67, see col.9, ll.7-37).


    PNG
    media_image1.png
    470
    855
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 17, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claims 16, 18-22 and 26-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773